United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604


                                October 11, 2018




By the Court:



No. 17-1521                                            Appeal from the United
                                                       States District Court for
JANE DOE NO. 55,
                                                       the Western District of
   Plaintiff-Appellant,                                Wisconsin.
        v.
                                                       No. 3:15-cv-00570-bbc
MADISON METROPOLITAN SCHOOL DISTRICT,                  Barbara B. Crabb, Judge.
  Defendant-Appellee.




                                     Order

    The petition for rehearing en banc is granted. The opinion and judgment
entered by the panel are vacated. Oral argument will be heard on a date to be set
by further order.